Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 10/25/2022, has been entered.
Claim 11 was cancelled in the previous version (filed 08/11/2022).
Claims 1-11 are pending with claim 1 being amended and cancelled claim 11 being added with a new scope.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 should be renumbered to claim 12 to reflect that claim 11 in the original disclosure was canceled.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7-8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of Lin et al. (“Lin”) [US 2004/0252194A1]

Regarding claim 1, Gotohda meets the claim limitations as follows:
A method comprising: 
receiving, by a computing system (i.e. ‘camera server 2’) [Fig. 3, 14, 15, 26; para. 0191, 0224-0233: ‘the processed image data may be transmitted to the camera server 2’], a plurality of images from a master imaging device (i.e. ‘the master camera’) [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D], the plurality of images being captured by a plurality of imaging devices [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D], the plurality of imaging devices including the master imaging device and one or more slave imaging devices (i.e. ‘a master camera .. slave cameras) [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D; para. 0139]; 

receiving, by the computing system (i.e. ‘camera server 2’), a spatial location of each imaging device as determined by a device positioning system [para. 0229, 0231: ‘the digital cameras 1A-1D send the acquired GPS information to the camera server 2’]; and

monitoring (i.e. ‘to see the distances between the object and each of the plurality of imaging devices’) [para. 0020, 0095, 0231, 0229: ‘a location of the object is calculated based on the positional relationship among the digital cameras’], by the computing system, an object, the monitoring further comprising:

performing a first analysis (i.e. ‘measured’ or ‘calculated’) on a first image captured by a first imaging device in the plurality of imaging devices at a first time instant using a spatial location of the first imaging device (i.e. ‘the locations of the digital cameras 1A to 1D are detected’) [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’]; 

determining a first spatial location of the object (i.e. ‘measured’ or ‘calculated’) [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’] based on the first analysis; 

performing a second analysis (i.e. ‘measured’ or ‘calculated’) on a second image captured by a second imaging device [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’] at a second time instant [Fig. 30: ‘Attach Photography Date/Time Data S83’; para. 0097-0099: ‘at certain time intervals’] using a spatial location of the second imaging device i.e. ‘the locations of the digital cameras 1A to 1D are detected’) [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’], wherein the second imaging device is included in the plurality of imaging devices; 

determining a second spatial location of the object [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’] different from the first spatial location based on the first analysis and the second analysis, wherein the second spatial location is outside of a field-of-view of the first image device (i.e. an absence of the object within a field of view of the first imaging device) [Fig. 1; para. 0005, 0024: ‘one object can be photographed from different angles’; ‘instructing photography angles and objects’]; and 

determining a change in the location of the object based on the difference between the first spatial location and the second spatial location (i.e. to determine by visualization image windows 1A-1D for changes of location of the objects) [Fig. 27; para. 0229, 0231].
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
determining a second spatial location of the object different from the first spatial location based on the first analysis and the second analysis, wherein the second spatial location is outside of a field-of-view of the first imaging device; and 

determining a change in the location of the object based on the difference between the first spatial location and the second spatial location.
However in the same field of endeavor Lin discloses the deficient claim as follows: 
determining a second spatial location of the object different [Fig. 1-3; para. 0019, 0023-0033: ‘determines whether each new appearance corresponds to an existing target’] from the first spatial location based on the first analysis and the second analysis [para. 0019, 0023-0033: ‘the description of the newly appearing object is compared’], wherein the second spatial location is outside (i.e. disappearing) [para. 0019, 0023-0033] of a field-of-view of the first imaging device; and 

determining a change in the location of the object [para. 0019, 0023-0033: ‘identifies objects that appear in the field of view’; ‘reports the appearance or disappearance of each object’] based on the difference [para. 0019, 0023-0033: ‘determines the zone corresponding to the location of the appearance/disappearance’] between the first spatial location and the second spatial location.
Gotohda and Lin are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda and Lin as motivation to facilitate camera handoff that does not require overlapping camera field of view for video surveillance systems.


Regarding claim 7, Gotohda meets the claim limitations as follows:
The method of claim 1, further comprising receiving the spatial location of a mobile device [para. 0023: ‘digital cameras installed in the mobile terminal devices … such as mobile phones’; para. 0233: ‘the mobile phone communication network’] wirelessly coupled to the device positioning system [para. 0231: ‘the digital cameras 1A to 1D send the acquired GPS information to the camera server 2’].


Regarding claim 8, Gotohda meets the claim limitations as follows:
The method of claim 7 , further comprising determining a spatial position (i.e. ‘the distances’) of the mobile device relative to the one or more objects [para. 0231: ‘the distances between the object and the digital cameras 1A to 1D are measured’].


Regarding claim 11, Gotohda meets the claim limitations as follows:
The method of claim 1 further comprising: 
capturing a third image by the first imaging device (i.e. ‘the second event corresponds to a second image’ [claim 9]) [para. 0023, 0094, 0227: ‘when a plurality of images … acquired by each of the plurality of imaging devices’] at a third time instant [Fig. 30: ‘Attach Photography Date/Time Data S83’; para. 0097-0099: ‘at certain time intervals’]; 

performing a third analysis (i.e. ‘measured’ or ‘calculated’) on the third image using the spatial location of the first imaging device (i.e. ‘the locations of the digital cameras 1A to 1D are detected’) [para. 0229, 0231: ‘distances between the digital cameras 1A to 1D and the object are measured’; ‘a location of the object is calculated based on the positional relationship among the digital cameras’]; 

determining an absence of the object within the field-of-view of the first imaging device based on the third analysis (i.e. to determine by visualization image windows 1A-1D for changes of location of the objects) [Fig. 27; para. 0229, 0231; Fig. 1; para. 0005, 0024: ‘one object can be photographed from different angles’; ‘instructing photography angles and objects’]; and 

determining the change in the location of the object based on the difference between the first spatial location and the second spatial location, and based on the absence (i.e. to determine by visualization image windows 1A-1D for changes of location of the objects) [Fig. 27; para. 0229, 0231].
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
determining an absence of the object within the field-of-view of the first imaging device based on the third analysis; and 

determining the change in the location of the object based on the difference between the first spatial location and the second spatial location, and based on the absence.
However in the same field of endeavor Lin discloses the deficient claim as follows: 
determining an absence of the object [Fig. 1-3; para. 0019, 0023-0033: ‘determines whether each new appearance corresponds to an existing target’] within the field-of-view of the first imaging device based on the third analysis [para. 0019, 0023-0033: ‘the description of the newly appearing object is compared’]; and 

determining the change in the location of the object [para. 0019, 0023-0033: ‘identifies objects that appear in the field of view’; ‘reports the appearance or disappearance of each object’] based on the difference between the first spatial location and the second spatial location, and based on the absence [para. 0019, 0023-0033: ‘determines the zone corresponding to the location of the appearance/disappearance’].
Gotohda and Lin are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda and Lin as motivation to facilitate camera handoff that does not require overlapping camera field of view for video surveillance systems.



Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of Lin et al. (“Lin”) [US 2004/0252194A1] further in view of Rune (“Rune”) [U.S Patent Application Pub. 2003/0081603 A1]

Regarding claim 2, Gotohda meets the claim limitations set forth in claim 1.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the plurality of imaging devices are wirelessly coupled in a star topology (i.e. a design choice of network topology).
However in the same field of endeavor Rune discloses the deficient claim as follows: 
wherein the plurality of imaging devices are wirelessly coupled in a star topology (i.e. a design choice of network topology) [Fig. 2: Star topology; Fig. 5: Bluetooth; Fig. 6: master-slaves; para. 0004-0006: ‘Bluetooth technology … a master node 201 and a plurality of slave nodes 202-208 arranged in a star network topology’].
Bathiche, Lin and Rune are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, Lin and Rune as motivation to include Bluetooth master-slaves in a star topology. 


Regarding claim 3, Gotohda meets the claim limitations set forth in claim 2.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols).
However in the same field of endeavor Rune discloses the deficient claim as follows: 
wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols) [Fig. 2: Star topology; Fig. 5: Bluetooth; Fig. 6: master-slaves; para. 0004-0006: ‘Bluetooth technology … a master node 201 and a plurality of slave nodes 202-208 arranged in a star network topology’].
Bathiche, Lin and Rune are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, Lin and Rune as motivation to include Bluetooth master-slaves in a star topology. 


Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of Lin et al. (“Lin”) [US 2004/0252194A1]  further in view of Herrala et al.  (“Herrala”) [U.S Patent Application Pub. 2012/0057518 A1]

Regarding claim 4, Gotohda meets the claim limitations set forth in claim 1.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the plurality of imaging devices are wirelessly coupled in a ring topology (i.e. a design choice of network topology).
However in the same field of endeavor Herrala discloses the deficient claim as follows: 
wherein the plurality of imaging devices are wirelessly coupled in a ring topology (i.e. a design choice of network topology) [Fig. 3B; para. 0028: ‘a ring topology’].
Bathiche, Lin and Herrala are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, Lin and Herrala as motivation to include Bluetooth master-slaves in a ring topology.


Regarding claim 5, Gotohda meets the claim limitations set forth in claim 4.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols).
However in the same field of endeavor Herrala discloses the deficient claim as follows: 
wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols) [Fig. 3B; para. 0028: ‘Bluetooth network topologies’].
Bathiche, Lin and Herrala are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche and Herrala as motivation to include Bluetooth master-slaves in a ring topology. 


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of Lin et al. (“Lin”) [US 2004/0252194A1] further in view of Bathiche et al. (“Bathiche”) [U.S Patent Application Pub. 2011/0069179 A1] further in view of McKinney et al. (“McKinney”) [U.S Patent Application Pub. 2014/0378853 A1]


Regarding claim 6, Gotohda in view of Lin meets the claim limitations set forth in claim 1.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein at least one imaging device is powered by ambient indoor lighting.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
wherein at least one imaging device is powered (i.e. rechargeable battery) [para. 0040: ‘A power source 222 may also be provided, such as a rechargeable battery as is known in the art’] 
Bathiche does not disclose explicitly the following claim limitations (emphasis added):
wherein at least one imaging device is powered (i.e. rechargeable battery) by ambient indoor lighting.
However in the same field of endeavor McKinney discloses the deficient claim as follows: 
wherein at least one imaging device is powered (i.e. rechargeable battery) by ambient indoor lighting [para. 0062: ‘An onboard battery is charged/re-charged when an onboard solar cell is exposed to light illumination, including indoor ambient lighting’].
Gotohda, Lin, Bathiche and McKinney are combinable because they are from the same field of handheld devices powered by rechargeable batteries.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, Lin, Bathiche and McKinney as motivation to include rechargeable batteries by outdoor/indoor ambient lighting as is known in the art.


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of Lin et al. (“Lin”) [US 2004/0252194A1]  further in view of Bathiche et al. (“Bathiche”) [U.S Patent Application Pub. 2011/0069179 A1]

Regarding claim 9, Gotohda in view of Lin meets the claim limitations as follows:
The method of claim 8, further comprising wirelessly (i.e. to send and receive the radio waves’) [para. 0233] transmitting (i.e. ‘to see the distances’ or ‘based on the positional relationship’) [para. 0020, 0231: ‘the distances between the object and the digital cameras 1A to 1D are measured’] the spatial position of the mobile device relative to the one or more objects to the mobile device.
Neither Gotohda nor Lin discloses explicitly the following claim limitations (emphasis added):
further comprising wirelessly transmitting the spatial position of the mobile device relative to the one or more objects to the mobile device.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
further comprising wirelessly transmitting the spatial position (i.e. send Choreography ‘514’ or ‘provide feedback  to one or more of the capture devices 104’) [Fig. 5A; para. 0098-0100: disclose choreography including ‘the positioning of the capture device(s) 104’] of the mobile device relative to the one or more objects to the mobile device (i.e. ‘choreograph the positioning of the capture device(s) and ‘determine the location of the subject’) [Fig. 5A: ‘512’; para. 0086, 0089, 0098-0100: ‘The server can provide feedback to one or more of the capture devices 104 to recommend … portrait orientation for capturing a subject’; ‘different positions and/or perspectives’].
Gotohda, Lin and Bathiche are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, Lin and Bathiche as motivation to feedback choreography to mobile devices [para. 0099].


Regarding claim 10, Gotohda meets the claim limitations set forth in claim 8.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, wherein a user associated with the mobile device uses the spatial position of the mobile device relative to the one or more objects to navigate to the one or more objects.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
wherein a user associated with the mobile device uses the spatial position (i.e. send Choreography ‘514’) [Fig. 5A; para. 0098-0099: disclose choreography including ‘the positioning of the capture device(s) 104’] of the mobile device relative to the one or more objects to navigate (i.e. repositioning and/or orienting capture device 104 to capture a subject) to the one or more objects [Fig. 5A: ‘512’; para. 0086, 0089, 0098-0099: ‘The server can provide feedback to one or more of the capture devices 104 to recommend … portrait orientation for capturing a subject’; ‘different positions and/or perspectives’].
Gotohda, Lin and Bathiche are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, Lin and Bathiche as motivation to feedback choreography to mobile devices [para. 0099].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488